    Case 1:17-cv-24337-CMA Document 152 Entered on FLSD Docket 12/17/2018 Page 1 of 4

.kw    .-œ>N
F      %
                                   IJN IT ED STA TES DISTR ICT C O U R T
                                   SO U TH ER N DISTR ICT O F FLO R IDA

                             C A SE N O .: 17-24337-CV -A LTO N A G Y G O O D M AN

      T OD D SK O K A N ,individually and as
      SpecialAdm inistratorofthe Estateof
      N ATH AN IEL SK O K AN ,deceased,
      and LISA SKOK AN, '
               Plaintiffs,



      R O Y A L C AR IBBEA N CR U ISES LTD .,

               Defendant.
                                                 /

      W e,thejury,returnthefollowingverdict'
                                           .
                                      A .PLAINTIFFS'DOH SA CLAIM

               Do you,thejury,find from apreponderance oftheevidencethatRoyalCaribbean was
               negligentin one orm ore ofthe m annersclaim ed by Plaintiffs,and thatsuch negligence
               wasalegalcauseofdamageto Plaintiffs?
                                      M swerYesorNo:                  0
                     Ifyouranswerto Question 1is$:Yes,''then please answerquestion 2. Ifyour
               answertoQuestion 1is(1No,''thenpleaseskip questions2,3,and 4andanswerquestion
               5.

               Doyou,thejury,findthatNathanielSkokan wasalsonegligentinthemnnnerclaimedby
               RoyalCaribbean,and thatN athanielSkokan'snegligencewasa legalcause ofN athnniel
               Skokan'sown damage?

                                      Answ erY es orN o:

                     Ifyour answerto Question 2 isGtYes,''then please answerquestion 3. Ifyour
               answerto Question2is<&.
                                     No,''thenpleaseskipquestion 3and answerquestion4.
Case 1:17-cv-24337-CMA Document 152 Entered on FLSD Docket 12/17/2018 Page 2 of 4


                                                                                             *     >

     3. lf you,the jlzry,answered $çYes''to Question 2,whatproportion or percentage of
        Plaintiffs'dam age do you find from apreponderanceoftheevidencetohavebeen legally
        caused bythenegligence oftherespectiveparties?

               Answerin Term sofPercentages:

                      NathanielSkokan:                                   %

                      RoyalCaribbean CruisesLtd.;                        %

        Note:Thetotalofthepercentagesin youranswershould equal100% .

     4. Ifyou,thejuzy,answeredçlYes''to Question 1,whatsum ofmoney doyoufindtobethe
        totalnmountofPlaintiffs'damages (withoutapplying any percentages you may have
        given inyouranswertoQuestionNo.3)foreach ofthefollowing?
           a. Plaintiffs'lossofNathanielSkokan'ssupport:          $

           b. Plaintiffs'lossofNathanielSkokan'sservices:         $

                N athanielSkokan'sfuneralexpenses:                $
                                                       Total:     $
                                                                  (add4(a),(b),and(c))
        ln detennining the amount of dnm ages, do not m ake any reduction because of the
        negligence, if any, of Nathaniel Skokan. lf you find that N athaniel Skokan was
        negligent,the courtin entering judgmentwillmake an appropriate reduction in the
        damagesaw arded.

               PleaseanswerQuestion5.
                         B.#LAINTIFFS,FALSE IMpmsoxMEx'
                                                      rCLAIM
        Do you,the jury,find from a preponderance ofthe evidence that RoyalCaribbean,
        w ithout legal authority, intentionally restrained Plaintiffs, and that such intentional
        restraintwasalegalcauseofdam ageto Plaintiffs?

                             AnswerYesorNo:                   O
              Ifyouranswerto Question 5 is1$Yes,''then please answerquestion 6. Ifyour
        answertoQuestion 5is$ENo,''thenpleaseskip question6mldanswerquestion7.




                                               2
    Case 1:17-cv-24337-CMA Document 152 Entered on FLSD Docket 12/17/2018 Page 3 of 4


r     .
      m
          6. lfyou,thejury,answeredtdYes''to Question5,whatsum ofmoney doyoufindtobethe
             totalam ountofPlaintiffs'damagesforeach ofthefollowing?

                a. W hat is the total am ount of Todd Skokan's
                    dnm ages for pain and suffering, dislbility,
                    physical impairment, m ental anguish,
                    inconvenience, and loss of capacity for the
                    enjoymentoflifesustained in thepastandto
                    be sustained in the future?                    $


                                 TotalDamagesofTodd Skokan:        $
                b. W hat is the total am ount of Lisa Skokan's
                   dam ages for m edicalexpenses incun'ed in the
                   past and m edical expenses to be incun' ed in
                   the future?                                     $
                   W hat is the total am otmt of Lisa Skokan's
                   dnmages for pain and suffering, disability,
                   physical im pairment, m ental anguish,
                   inconvenience, and loss of capacity for the
                    enjoymentoflife sustainedin thepastand to
                   besustained in thefuttlre?                      $

                                  TotalDamagesofLisa Skokan:       $
                                                                       (add6(b)and6(c))
                   PleaseanswerQuestion 7.

          C. PLA INTIFFS'INTENTIONAL m FLICTION OF EM OTIONAL DISTM SS CLAIM

             Do you,the jury,find from a preponderance of the evidence that Royal Caribbean
             intentionally or recklessly engaged in extreme and outrageous conduct,and that such
             conductw as a legalcause ofdnm age to Plaintiffs?

                                  MswerYesorNo:             j0
                     Ifyouranswerto Question 7 is$GYes,''then please answerQuestion 8. Ifyour
             answer to Question 7 is ç$No,''then please skip Question 8 and proceed to mzswer
             Question9 ifyouansweredçGYes''toQuestion 5.lfyouranswerto Questions5and 7are
             ççNo,''thenskipQuestions8and9,signyourVerdict.



                                                  3
Case 1:17-cv-24337-CMA Document 152 Entered on FLSD Docket 12/17/2018 Page 4 of 4


                                                                                     IM   .   >
     8. Ifyou,thejury,answeredStYes''to Question7,whatsllm ofmoney doyou findtobethe
        totalnmountofPlaintiffs'dnmagesforeach ofthefollowing?

           a. W hat is the totalnm ount of Todd Skokan's
              dnm ages for pain and suffering, disability,
              physical im pairment, m ental anguish,
              inconvenience,and loss of capacity for the
              enjoymentoflife sustained inthepastand to
              besustained in thefuture?                          $


                           TotalDamagesofTodd Skokan:            1r    -----.
              W hat is the total am otmt of Lisa Skokan's
              dnmagesformedicalexpensesincurred in the
              past and m edical expenses to be incun'ed in
              thef'uttlre?                                       $
              W hat is the total nm otmt of Lisa Skokan's
              dnm ages for pain and suffering, disability,
              physical impairment, mental anguish,
              inconvenience, and loss of capacity for the
              enjoymentoflife sustained in thepastandto
              besustained in thefuture?                          $


                           TotalDamagesofLisaSkokan:             $
                                                                 (add 8(b)and6(c))

     SO SA Y W E A LL.

                                                             v   w -
                                                       Jury Foreperson'sSignature


                                                       D fa/,7/,s
                                                         ate                l




                                            4
